DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    LECEDRIC PRENTICE HARRIS,
                            Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-3285

                          [September 14, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No.
562018CF001394A.

  Carey Haughwout, Public Defender, and Gary Lee Caldwell, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Alexandra A. Folley,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Kovaleski v. State, 103 So. 3d 859 (Fla. 2012). On the
issue of costs, reversal is not warranted because the State has identified
costs which total the $418 imposed. Cf. Bartolone v. State, 327 So. 3d
331, 337 (Fla. 4th DCA 2021) (reversing where the “trial court did not cite
to any other mandatory costs, and the State has not identified costs
which would total $418”) (emphasis supplied).

KLINGENSMITH, C.J., GROSS and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.